STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                NO.   2021    KW   1561

VERSUS


ERICK      LEVON   TOWNSEND                                             FEBRUARY      14,   2022




In   Re:         Erick      Levon       Townsend,     applying    for   supervisory         writs,

                 20th           Judicial      District      Court,       Parish        of     West
                 Feliciana,          No.   19- WCR- 043.



BEFORE:          MCCLENDON,          WELCH,   AND    THERIOT,    JJ.


        WRIT     DENIED.


                                                    Pmc

                                                    JEW
                                                    MRT




CRT        OF   APPEAL,         FIRST   CIRCUIT




       DEPUTY '        L ` RK   OF   COURT
                 FOR    THE     COURT